DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 7, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-10, 12, 13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliver (US 2,883,141).
Regarding Claim 1, Oliver discloses a ram assembly (19; col. 2 lines 30-36) for connection to a blowout preventer (10, ann. fig. 1; col. 1 lines 19-22; and col. 2 lines 17-22), comprising: a bonnet (11, 22, 30) having a bonnet bore (13 and ann. fig. 1) extending therethrough; a ram shaft (21) axially retained in the bonnet; a ram (19) having a ram stem (20) and ram head (19, fig. 2 illustrates the ram head), the ram threadingly coupled (“a stem 20 threadedly connected to the outer end of the ram, col. 2 lines 37-42);to the ram shaft such that rotation of the ram shaft results in axial translation of the ram while the ram shaft remains axially stationary (“[e]ach of the rams is moved inwardly and outwardly of the bore by suitable means which may include a stem 20 threadedly connected to the outer end of the ram and having an actuating part 21 extending outwardly of a bonnet 22 connected by bolts 23 across the outer end of the guideway for the ram.”, col. 2 lines 37-42); and ram seals (38, 39, 40) located on the ram head (19, fig. 2); wherein the ram moves toward a sealing position (closed position) when the ram shaft is rotated in a first rotational direction(, and the ram moves toward a retracted position (illustrated in ann. fig. 1) when the ram shaft is rotated in a second rotational direction (col. 2 lines 48- 54 describes the rotation of the ram shaft to move the ram head in a sealing position, and counter-rotation of the ram shaft to move the ram to a retracted position).
Regarding Claims 2 and 9, Oliver discloses a set of one or more annular seals (38, 39, 40) seated in a set of corresponding seal grooves formed in the ram (fig. 2, and col. 2 lines 61- col. 3 line 8 describes the annular seals 38, 39, 40 in grooves).
Regarding Claims 3 and 10, Oliver discloses an alignment pin (32) extending into (ann. fig. 1 illustrates alignment pin 32 in bonnet bore 13) the bonnet bore (13, ann. fig. 1); wherein an alignment groove (31) is defined in the ram; and wherein the alignment pin engages the alignment groove when the ram (19) is in the retracted position (the pin 32 and groove 31 are engaged throughout the movement of the ram to prevent rotation; “lower end of each ram is provided with a groove 31 slidable over a pin 32 in the guideway to prevent rotation of the ram within its guideway and thereby cause it to be moved longitudinally of said guideway upon rotation of the stem 20. Of course, rotation of the ram within its guideway may be prevented by a ram and guideway of other than cylindrical shape”, col. 2 lines 48-54).
Regarding Claims 5 and 12, Oliver discloses the ram seals (38, 39, 40) comprise a rod-engaging portion (38) and a circumferential portion (40).
Regarding Claims 6 and 14, Oliver discloses the ram shaft (20) comprises a radially extending shaft shoulder (25); the bonnet (11, 22, 30) comprises a first radial shoulder (ann. fig. 1) extending into the bonnet bore; the shaft shoulder and first radial shoulder are configured to abut each another (illustrated in ann. fig. 1); and the ram assembly (19) further comprises a retaining ring (27) secured in the bonnet bore and positioned such that the shaft shoulder is sandwiched between (illustrated in ann. fig. 1) the first radial shoulder and the retaining ring.
Regarding Claim 8, Oliver discloses a blowout preventer blowout preventer (10, ann. fig. 1; col. 1 lines 19-22; and col. 2 lines 17-22), comprising: a housing (11) having a main bore (12) extending therethrough and at least one pair of opposing ram bores (13) oriented substantially perpendicularly to the main bore and in communication therewith; two or more ram assemblies (19), each ram assembly (19; col. 2 lines 30-36) corresponding with a ram bore (13) of the at least one pair of opposing ram bores and comprising: a bonnet (11, 22, 30) having a bonnet bore (13 and ann. fig. 1) extending therethrough; a ram shaft (21) axially retained in the bonnet; a ram (19) having a ram stem (20) and ram head (19, fig. 2 illustrates the ram head), the ram threadingly coupled (“a stem 20 threadedly connected to the outer end of the ram, col. 2 lines 37-42);to the ram shaft such that rotation of the ram shaft results in axial translation of the ram while the ram shaft remains axially stationary (“[e]ach of the rams is moved inwardly and outwardly of the bore by suitable means which may include a stem 20 threadedly connected to the outer end of the ram and having an actuating part 21 extending outwardly of a bonnet 22 connected by bolts 23 across the outer end of the guideway for the ram.”, col. 2 lines 37-42); and ram seals (38, 39, 40) located on the ram head (19, fig. 2); wherein the ram moves toward a sealing position (closed position) when the ram shaft is rotated in a first rotational direction(, and the ram moves toward a retracted position (illustrated in ann. fig. 1) when the ram shaft is rotated in a second rotational direction (col. 2 lines 48- 54 describes the rotation of the ram shaft to move the ram head in a sealing position, and counter-rotation of the ram shaft to move the ram to a retracted position).
Regarding Claim 19, Oliver discloses a ram assembly (19; col. 2 lines 30-36) for connection to a blowout preventer (10, ann. fig. 1; col. 1 lines 19-22; and col. 2 lines 17-22), comprising: a bonnet (11, 22, 30) having a bonnet bore (13 and ann. fig. 1) extending therethrough; a ram shaft (21) retained in the bonnet; a ram (19) coupled to the ram shaft, such that rotation of the ram shaft results in axial translation of the ram; and a set of one or more annular seals (38, 39, 40) seated in a set of corresponding seal grooves (fig. 2, and col. 2 lines 61- col. 3 line 8 describes the annular seals 38, 39, 40 in grooves) formed in one of the ram and the bonnet and located axially inwardly of the connection between the ram and ram shaft for sealing between the ram and the bonnet.
Regarding Claim 20, Oliver discloses the ram shaft is axially retained in the bonnet such that rotation of the ram shaft results in axial translation of the ram while the ram shaft remains axially stationary(“[e]ach of the rams is moved inwardly and outwardly of the bore by suitable means which may include a stem 20 threadedly connected to the outer end of the ram and having an actuating part 21 extending outwardly of a bonnet 22 connected by bolts 23 across the outer end of the guideway for the ram.”, col. 2 lines 37-42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US 2,883,141) in view of Wyatt (US 1,592,249).
Regarding Claim 15, Oliver discloses the housing (11) has a connection means (14, 16) located at an upper end (see ann. fig. 1, upper end is flange 14).
Oliver discloses the claimed invention, except a sealing section of a stuffing box to be connected to the housing.
Wyatt teaches configured to permit a sealing section (18) of a stuffing box (D) to be connected to a housing (15) (p. 1 lines 78-99; and claim 1).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the upper connection of the blowout preventer housing, as disclosed by Oliver, by including a sealing stuffing box, as taught by Lam, for the purpose of connecting and sealing a top connection of a tubing head to a blowout preventer ram housing.
Regarding Claim 16, Oliver discloses the sealing section (flange 14) comprises a flange portion (14) having a plurality of enlarged apertures (apertures for connectors 16, ann. fig. 1) for cooperating with the connection means to secure the sealing section (flange 14) to the housing (11).
Oliver discloses the claimed invention, except the enlarged apertures permitting a stuffing box axis of the sealing section to be misaligned with an axis of the main bore.
Wyatt teaches enlarged apertures (Claim 1) permitting a stuffing box axis (center axis of stuffing sealing 18) of the sealing section to be misaligned with an axis of the main bore (bore in housing A for tube B).
It would have been obvious to one having ordinary skill in the art to have modified the apertures for the flange connection, as disclosed by Oliver, by enlarging the apertures, as taught by Wyatt, for the purpose of adjusting a flange connection with adjusting screws to permit adjustment with respect to a passageway (p. 2 lines 90-109).
Regarding Claim 17, Wyatt teaches an upper portion of the main bore has an enlarged diameter (ann. fig. 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US 2,883,141) in view of Baash (US 2,177,164).
Regarding Claim 18, Oliver discloses the at least one pair of opposing ram bores (13).
Oliver discloses the claimed invention, except at least a first and second pair of opposing ram bores, the first and second pair of opposing ram bores being axially and angularly offset relative to each other.
Baash teaches at least a first (ann. fig. 2) and second (ann. fig. 2) pair of opposing ram bores (18), the first and second pair of opposing ram bores being axially and angularly offset relative to each other (ann. fig. 2 illustrates the first and second pair or opposing ram bores are traverse from each other).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the blowout preventer with a single pair of rams, as disclosed by Oliver, by adding a second pair of rams, as taught by Baash, for the purpose of allowing rams to be placed closer together. When the rams are placed parallel, a larger spacing is needed to avoid the valves interfering with each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nevill et al. (US 2,318,882), Wood et al. (US 6,845,958), and Allen (US 2,194,255) discloses blowout preventers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753